ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on January 14, 1969 (217 So.2d 843) reversing the order of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed April 15, 1970 (234 So.2d 102) and mandate dated May 4, 1970 quashed this court’s judgment;
Now, therefore, It is ordered that the mandate of this court heretofore issued in this cause on February 11, 1969 is withdrawn, the opinion and judgment of this court filed January 14, 1969 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules).